DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 01/25/2022 have been entered. Claims 1-20 are pending. Applicant’s amendments to the claims have overcome each and every claim objection, 112(f) claim interpretation, and 112(b) rejection previously set forth in the Non-Final Rejection mailed on 11/23/2021. 
3.	Applicant’s arguments filed 01/25/2022 with respect to the prior art rejection of claim 1 in view of Nishikawa have been considered and are found to be unpersuasive. Specifically, Applicant argues that Nishikawa fails to teach “the cloud server 3a receives notification information including device position information of a transmitter at the site, the transmitter being configured to receive and transmit an initial communication request from the mobile terminal 5 performed by a user to initiate  communication with an administrator terminal” (see page 10 of Remarks). However, Nishikawa teaches the cloud server 3a receives a position of a user who is in possession of a mobile terminal, which indicates that the position of the user is also a position of a transmitter carried by the user (see at least [0160] and [0164] for various methods of detecting a position of a smartphone of a user). Furthermore, the newly amended feature “the transmitter being configured to receive and transmit an initial communication request from the mobile terminal 5 performed by a user to initiate communication with an administrator terminal” has not been previously considered and thus, additional consideration is required. Upon further consideration, a new ground rejection is made in view of Nishikawa and Jung (KR 20120038876 A).
	Applicant further argues that Nishikawa fails to disclose an information processing device (cloud server 3) having circuitry configured to transmit a communication request to an administrator terminal configured to perform a remote communication with the specific telepresence robot (see page 11 of Remarks). However, one of ordinary skill in the art would have been able to modify the teachings of Nishikawa to configure the cloud server to transmit a communication request to the administrator terminal, since it was well known in the art that when two parties (e.g. the administrator terminal and cloud server) are capable of receiving and transmitting data to each other (as seen in Fig. 3 of Nishikawa), one party can initiate a communication request to the other party when necessary. Hence, this feature is not considered novel or non-obvious in view of prior art and one of ordinary skill in the art. Another reference Mascorro Medina et al. (US 2018/0043542 A1) is further cited to teach this feature. The rejection of claim 1 and similarly claims 19 and 20 is laid out in full below.
	With respect to the rejection of claim 3 over Nishikawa in view of Medina, Applicant’s arguments have been carefully considered and are found to be unpersuasive. Specifically, Applicant argues that Medina does not teach “circuitry of a server outputs an operation start request to a specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value”. However, Medina teaches a power system 22 includes an emergency cut-off circuit which may automatically, or manually, cut power from the robot 1 under certain circumstances, for example if the battery is below a certain minimum threshold charge (paragraph [0031] of Medina). One of ordinary skill in the art would have recognized that when the power is cut from the robot in a case that the battery is below a certain minimum threshold, the robot can’t be operated. Therefore, the opposite of this is true. That is, when the battery is above a certain threshold, the robot remains operated. This teaching of Medina in combination with the teaching of “outputting an operation start request” of Nishikawa reads on the limitations of claim 3. The rejection of claim 3 is laid out in full below. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2018/0213362 A1), hereinafter Nishikawa, in view of Jung (KR 20120038876 A), and further in view of Mascorro Medina et al. (US 2018/0043542 A1), hereinafter Medina. 
a.	Regarding claim 1 and similarly cited claims 19 and 20, Nishikawa discloses:
An information processing apparatus 3a (Fig. 9, “cloud server 3a”) for controlling an operation of a telepresence robot 1a-1n (Fig. 9) at a site (Figs. 9 and 11), the information processing apparatus 3a comprising: 
circuitry (Fig. 9) configured to 
receive notification information including device position information of a transmitter 5a-5m (Fig. 9) at the site ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0164]; [0165], “The communicator 31 of the cloud server 3a receives the user position information items on the current positions of the communication destination users and the user identification information items on the communication destination users which are respectively sent from the mobile terminals 5a to 5m.”) …; 
output an operation start request for moving to a specific movement destination, to a specific telepresence robot that is identified based on the device position information included in the received notification information and robot position information of the telepresence robot at the site ([0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”);
transmit a communication request … to perform a remote communication with the specific telepresence robot (Fig. 11, [0182], “The interactive connection processor 37 communicably connects the telepresence robot 1 of the communication destination and the communication device 4, as well as implements the telepresence between the communication source user and the communication destination user using the communication device 4 and the telepresence robot 1 which is the nearest to the communication destination user”); 
instruct the specific telepresence robot to move to the specific movement destination ([0175], [0176]); and 
start a remote communication between the administrator terminal 4 (Fig. 9, “communication device”) and the specific telepresence robot (Fig. 11, [0182], “The interactive connection processor 37 communicably connects the telepresence robot 1 of the communication destination and the communication device 4, as well as implements the telepresence between the communication source user and the communication destination user using the communication device 4 and the telepresence robot 1 which is the nearest to the communication destination user by: sending a message and the like of the communication source user from the communication device 4 to the telepresence robot 1; and sending a message and the like of the communication destination user from the telepresence robot 1 to the communication device 4 (step S43)”).
	Nishikawa fails to specifically disclose the transmitter being configured to receive and transmit an initial communication request performed by a user to initiate communication with an administrator terminal.
	However, in the same field of endeavor, Jung teaches a transmitter being configured to receive and transmit an initial communication request performed by a user to initiate communication with an administrator terminal (Page 3 second paragraph, “a plurality of remote monitoring device 110 that can be
carried by the operator in the field, the manager of the remote site is wireless The control terminal 130 for communication, the remote monitoring device 110 and a
monitoring server 140 for st 140 oring data transmitted and received between the control terminal 130.”; Page 3 third paragraph, “The remote monitoring apparatus 110 is to transmit the image of the site where the worker is located and the voice of the worker to the control terminal 130 of the remote location, so that the worker can easily carry it.”; Page 3 fifth paragraph, “The worker can conveniently carry the remote monitoring
apparatus 110 by wearing the helmet 120 and the headset 115 and by putting the control box 118 on the waist or the like.”; Page 3 sixth paragraph, “The control terminal 130 is disposed in a remote place where the manager, such as a control room or control room away from the site. The manager may be provided with an image transmitted by the operator in the field through the remote monitoring apparatus 110 through the control terminal 130, and may have a voice call with the operator. Therefore, the manager can check the image transmitted from the site in real time and deliver instructions to the operator.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa to configure the transmitter to receive and transmit communication with an administrator terminal, as taught by Jung, in order to allow a remote operator who operates the administrator terminal to monitor operation of a worksite without being physically located within the worksite. 
	Neither Nishikawa nor Jung explicitly teaches the circuitry of the information processing apparatus is configured to transmit a communication request to the administrator terminal. 
	However, in the same field of endeavor, Medina teaches a circuitry of the information processing apparatus is configured to transmit a communication request to the administrator terminal ([0039], “The robot 1 may be capable of communicating with a support station 2 through the computer network 3 and an operator network system 5.”; [0061], “The customer 70 may request a human representative or operator 80 to log onto the robot 1 by speaking to it or by operating the touch-screen device 19. The robot 1 will access the operator network system 5, and request the operator network system to connect it to one of the available operators. The operator network system 5 can use a search engine 150 to find all the available operators, and use dialing software 151 to simultaneously dial to all the available operators.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung, to transmit a communication request to the administrator terminal, as taught by Medina, in order to allow a user located near the robot to communicate with a remote operator. 

b.	Regarding claim 2, Nishikawa further teaches: 
wherein the circuitry configured to determine the specific telepresence robot that is present at a position closest to the operation device based on the device position information included in the received notification information and the robot position information of a plurality of telepresence robots at the site ([0175], [0185]-[0186]), 
wherein the circuitry outputs the operation start request to the specific telepresence robot when the determined specific telepresence robot satisfies a given condition of the state of the telepresence robot ([0175], “the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”).

c.	Regarding claim 3, neither Nishkawa nor Jung specifically teaches wherein the given condition is a condition on remaining battery level of the telepresence robot, and wherein the circuitry outputs the operation start request to the specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value.
However, in the same field of endeavor, Medina teaches wherein the given condition is a condition on remaining battery level of the telepresence robot ([0031], “the power system 22 may include an emergency cut-off circuit which may automatically, or manually, cut power from the robot 1 under certain circumstances, for example … if the battery is below a certain minimum threshold charge”), and 
wherein the circuitry outputs the operation start request to the specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value ([0031], “the power system 22 may include an emergency cut-off circuit which may automatically, or manually, cut power from the robot 1 under certain circumstances, for example … if the battery is below a certain minimum threshold charge” – This indicates that when the battery of the robot is above a certain minimum threshold, the robot remains operable.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa to output the operation start request to the specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value, as taught by Medina, in order to select a robot with sufficient battery level to perform a full operation without having to recharge during the operation, thus reducing operation time and improving efficiency.

d.	Regarding claim 4, Nishikawa further teaches: 
wherein the specific movement destination is a position of a user who has performed the operation to the transmitter ([0175], “the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the circuitry instructs the specific telepresence robot to move to the position of the user ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).

e.	Regarding claim 5, Nishikawa further teaches:
wherein the specific movement destination is a position indicated by the device position information of the received transmitter ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the circuitry instructs the specific telepresence robot to move to the position of the transmitter ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).

f.	Regarding claim 8, Nishikawa further teaches:
A telepresence robot 1a-1n capable of starting to operate in response to receiving a request from the information processing apparatus 3a of claim 1 (Figs. 1, 2, 9 and 11), comprising: 
another circuitry (Figs. 1 and 9) configured to 
acquire an operation start request from the information processing apparatus ([0175], “the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”; 
start to move the telepresence robot to a specific destination indicated by the acquired operation start request ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user, for example, within a distance of 1 meter or less from the identified communication destination user, and thereafter follows the identified communication destination user while keeping the distance.”); and 
start a remote communication with an administrator terminal in response to receiving a request from the administrator terminal when the movement of the telepresence robot is started (Fig. 11, [0182], “The interactive connection processor 37 communicably connects the telepresence robot 1 of the communication destination and the communication device 4, as well as implements the telepresence between the communication source user and the communication destination user using the communication device 4 and the telepresence robot 1 which is the nearest to the communication destination user by: sending a message and the like of the communication source user from the communication device 4 to the telepresence robot 1; and sending a message and the like of the communication destination user from the telepresence robot 1 to the communication device 4 (step S43)”).

g.	Regarding claim 11, Nishikawa further teaches:
wherein the another circuitry sets the position of the transmitter as the specific movement destination when the another circuitry acquires the operation start request from the information processing apparatus ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the another circuitry starts to move the specific telepresence robot to the set specific movement destination ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).

h.	Regarding claim 18, Nishikawa further teaches:
A site control system (Fig. 2, [0080], “the Osaka office has not only the user R1 but also many other users R2 to R6.”) comprising:
the information processing apparatus 3, 3a of claim 1 (Figs. 1 and 9); and
a telepresence robot configured to start an operation in response to receiving a request from the information processing apparatus ([0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”; [0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).	

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as modified by Jung and Medina, in view of Ito et al. (US 2017/0231022 A1).
Regarding claim 7, the combination of Nishikawa, Jung, and Medina does not specifically teach wherein the circuitry receives the cancellation request of the remote communication from the operation device, and wherein the circuitry transmits cancellation information canceling the communication request to the administrator terminal.
However, in the same field of endeavor, Ito teaches wherein the circuitry receives the cancellation request of the remote communication from the operation device ([0261], “when no application is using the peripheral device Mj, the user terminal T2 determines that release of the pairing with the peripheral device Mj is possible. In this case, the user terminal T2 releases the pairing with the peripheral device Mj and transmits notification of pairing release completion to the management server 101.”), and 
wherein the circuitry transmits cancellation information canceling the communication request to the administrator terminal ([0261], “when no application is using the peripheral device Mj, the user terminal T2 determines that release of the pairing with the peripheral device Mj is possible. In this case, the user terminal T2 releases the pairing with the peripheral device Mj and transmits notification of pairing release completion to the management server 101.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung and Medina, to transmit cancelation request of remote communication from the operation device to the administrator terminal, as taught by Ito, in order to reduce power usage of remote communication between the robot and the administrator terminal in a case that the operation device no longer needs to communicate with the administrator terminal. 

7.	Claims 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as modified by Jung and Medina, in view of Kikkeri et al. (US 2013/0342652 A1).
a.	Regarding claim 9, Nishikawa further teaches:
an image capture device 11 (Fig. 1, “camera”) configured to capture an image of a user who has performed the operation to the transmitter when the another circuitry acquires the operation start request from the information processing apparatus ([0083], “The camera 11 captures an image of all users present around the telepresence robot 1 at any time or at regular time intervals, and outputs a data item on the captured image to the video obtainer 12. The data item on the captured image is used as a user determination data item for determining which users are present around the telepresence robot 1.”); and 
wherein the another circuitry sets a position of the user … as the specific movement destination ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the another circuitry starts to move the specific telepresence robot to the specific movement destination ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).
The combination of Nishikawa, Jung, and Medina does not specifically teach the circuitry sets a position of the user included in the captured image as the specific movement destination.
However, in the same field of endeavor, Kikkeri teaches a circuitry sets a position of a user included in the captured image as the specific movement destination ([0025], “the tracking mode generally involves using a face detection method and the output from the color video camera to detect potential persons in an environment, as well as using a motion detection method and the output from the depth video camera to detect potential persons in the environment. The detection results obtained using the face and motion detection methods are fused and used to determine the location of one or more persons in the environment. The detected people are then tracked within the environment. This can involve moving the mobile robotic device if necessary to keep track of a detected person.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung and Medina, to set a position of a user included in the captured image as a specific movement destination, as taught by Kikkeri, in order for the robot to keep track and follow the user while carry necessary items of the user so that these items are readily available no matter where the user is located. 

b.	Regarding claim 10, Niskikawa teaches the transmitter is possessed by the user ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”).
The combination of Nishikawa, Jung, and Medina does not specifically teach wherein when the operation device is mounted on the telepresence robot, the another circuitry sets the position of the user included in the captured image as the specific movement destination.
However, in the same field of endeavor, Kikkeri teaches a circuitry sets a position of a user included in the captured image as the specific movement destination ([0025], “the tracking mode generally involves using a face detection method and the output from the color video camera to detect potential persons in an environment, as well as using a motion detection method and the output from the depth video camera to detect potential persons in the environment. The detection results obtained using the face and motion detection methods are fused and used to determine the location of one or more persons in the environment. The detected people are then tracked within the environment. This can involve moving the mobile robotic device if necessary to keep track of a detected person.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung and Medina, to set a position of a user included in the captured image as a specific movement destination, as taught by Kikkeri, in order for the robot to keep track and follow the user while carry necessary items of the user so that these items are readily available no matter where the user is located. 
	Kikkeri does not specifically teach wherein the transmitter mounted on the telepresence robot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, in view of Kikkeri, to set the position of the user included in the captured image as the specific movement destination when the transmitter is mounted on the telepresence robot, since it has been held that that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

c.	Regarding claim 12, Nishikawa further teaches:
wherein when the transmitter is disposed at a position in the site different from the telepresence robot ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”), the another circuitry sets the position of the transmitter as the specific movement destination ([0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”- Since the operation device/mobile terminal 5 is possessed by the communication destination user, the position of the operation device/mobile terminal 5 is the same as the position of the communication destination user).

d.	Regarding claim 13, Nishikawa further teaches wherein the operation starting request includes mounting state information indicating whether the transmitter … is disposed at the position different from the telepresence robot ([0163], “Each of the mobile terminals 5a to 5m is made, for example, of a smartphone or the like. Each mobile terminal 5 includes, at least, a position detector 51 and a communicator 52. The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5.”), 
…
wherein when the mounting state information indicates that the transmitter is disposed at the position in the site different from the telepresence robot, the another circuitry sets the position of the transmitter as the specific movement destination [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”).
The combination of Nishikawa, Jung, and Medina does not specifically teach wherein when the transmitter is mounted on the telepresence robot, the another circuitry sets the position of the user included in the captured image as the specific movement destination.
However, in the same field of endeavor, Kikkeri teaches a circuitry sets a position of a user included in the captured image as the specific movement destination ([0025], “the tracking mode generally involves using a face detection method and the output from the color video camera to detect potential persons in an environment, as well as using a motion detection method and the output from the depth video camera to detect potential persons in the environment. The detection results obtained using the face and motion detection methods are fused and used to determine the location of one or more persons in the environment. The detected people are then tracked within the environment. This can involve moving the mobile robotic device if necessary to keep track of a detected person.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung and Medina to set a position of a user included in the captured image as a specific movement destination, as taught by Kikkeri, in order for the robot to keep track and follow the user while carry necessary items of the user so that these items are readily available no matter where the user is located. 
	Kikkeri does not specifically teach wherein the transmitter mounted on the telepresence robot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung, Medina, and Kikkeri, to set the position of the user included in the captured image as the specific movement destination when the transmitter is mounted on the telepresence robot, since it has been held that that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

8.	Claims 6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as modified by Jung and Medina, in view of Tsubota et al. (US 2018/0373239 A1).
Regarding claim 6, the combination of Nishikawa, Jung, and Medina does not specifically teach wherein the circuitry transmits, to the administrator terminal, cancel information to cancel the communication request if the remote communication is not started when a given period of time elapses from a start of measuring time.
However, in the same field of endeavor, Tsubota teaches wherein the circuitry … cancel the communication request if the remote communication is not started when a given period of time elapses from a start of measuring time (Fig. 7, [0061], “If the login information is not correct or has not been received within a predetermined time, the process returns to step S702. Among the operation request candidates included in the operation request candidate list, another remote operation terminal device 41 or another simple terminal device 60 is selected in a predetermined priority order, and is sequentially notified of the login request.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung and Medina, to cancel the communication request if the remote communication is not started within a given period of time, as taught by Tsubota, in order to efficiently select another available remote operation device/administrator terminal to remotely operate the robot.
Yet, in the present embodiment of Tsubota, Tsubota does not specifically teach wherein the circuitry transmits, to the administrator terminal, cancel information to cancel the communication request.
However, in another embodiment of Tsubota, Tsubota teaches wherein the circuitry transmits, to the administrator terminal, cancel information to cancel the communication request (Fig. 6, [0049], “if the received login information does not match the authentication information stored in the storage device 203, that is, if the authentication is failed, the process proceeds to step S604, a message indicating that login is failed is transmitted to the remote operation terminal device 40 which has transmitted the login information, and the process returns to step S601.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings Nishikawa, as modified by Jung and Medina, to transmit the cancel information to cancel communication request, as taught by Tsubota, in order for the robot to attempt to reconnect with the administrator terminal, or to select another administrator terminal that is available to remotely operate the robot.

Regarding claim 14, the combination of Nishikawa, Jung, and Medina does not specifically teach wherein the another circuitry starts to move the telepresence robot to a given reference position when the remote communication is terminated.
However, Tsubota teaches wherein the another circuitry starts to move the telepresence robot to a given reference position when the remote communication is terminated ([0066], “When a device which has performed login to the telepresence robot 20 in the emergency state is the remote operation terminal device 41, another telepresence robot 21 which has been remotely operated immediately before the occurrence of the emergency state is moved to a safe stand-by place prior to an proxy operation on the telepresence robot 20 in the emergency state.”; [0067], “when the telepresence robot 20 in the emergency state is moved to a safe place, it may be determined that the proxy remote operation has ended.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung and Medina, to move the telepresence robot to a given reference position when the remote communication is terminated, as taught by Tsubota, in order to move the robot to a safe place to avoid collision with objects/users surrounding the robot. 

Regarding claim 15, the combination of Nishikawa, Jung, and Medina does not specifically teach wherein the another circuitry notifies the communication state of the remote communication.
However, Tsubota teaches wherein the another circuitry notifies the communication state of the remote communication ([0031], “the state monitoring unit 224 monitors a communication situation between the telepresence robot 20 and the remote operation terminal device 40 that is remotely operating the telepresence robot 20. If the communication becomes impossible, if a communication failure occurs, or if a predetermined time has elapsed after the communication error has occurred, the state monitoring unit 224 determines that the state is the emergency state.”; [0032], “If the state monitoring unit 224 determines that the telepresence robot 20 is in the emergency state, the emergency notification unit 225 notifies of the emergency state of the telepresence robot 20 through the display screen or the status indicator lamp of the display device 205, or the speaker 208.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung and Medina, to configure the robot to notify the communication state of the remote communication, as taught by Tsubota. This modification enables a user or an operator to select another telepresence robot to perform the requested operation in a case the current telepresence robot is unable to perform the operation due to communication failure.  

Regarding claim 16, the combination of Nishikawa, Jung, and Medina does not specifically wherein the another circuitry emits light using a lamp to display the communication state distinguishably.
However, Tsubota teaches wherein the another circuitry emits light using a lamp to display the communication state distinguishably ([0031], “If the communication becomes impossible, if a communication failure occurs, or if a predetermined time has elapsed after the communication error has occurred, the state monitoring unit 224 determines that the state is the emergency state.”; [0032], “If the state monitoring unit 224 determines that the telepresence robot 20 is in the emergency state, the emergency notification unit 225 notifies of the emergency state of the telepresence robot 20 through the display screen or the status indicator lamp of the display device 205 … Specifically, the notification is made by displaying emergency notification information indicating the emergency state on the display screen of the display device 205, turning on or blinking the status indicator lamp, … On the display screen of the display device 205, a color of a screen display may be changed (for example, changed to a red screen display) so that the emergency state is easily recognized from the surroundings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Jung, Medina and Tsubota, to emit light using a lamp to display the communication state distinguishably, in order to easily recognize whether the robot is in an emergency state, e.g. communication failure or communication error, from the surroundings. 

Regarding claim 17, Nishikawa further teaches wherein the another circuitry displays information of an administrator who uses the administrator terminal, on a display ([0095], “The display 21 displays the video and the like of the communication source user.”).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664